Per Curiam:
The finding that the deeds were procured from the plaintiff by fraud and imposition on the part of the defendant and Green is not sustained by the weight of the evidence. Hence, the conclusion of law and judgment so far as based on such finding cannot be sustained. But the evidence does sustain the finding that the plaintiff did not understand or comprehend the nature and purport of the deeds, and never knowingly or voluntarily executed or acknowledged the execution of the same. Therefore, the judgment is reversed and a new trial granted, costs to abide the event, unless the plaintiff shall within twenty days stipulate to modify the judgment so as to provide that the several deeds are void for failure of the minds of the parties thereto to meet for the execution thereof, in which case the judgment as so modified is affirmed, without costs of this appeal. Jenks, P. J., Hirsehberg, Thomas, Carr and Rich, JJ., concurred. Judgment reversed and new trial granted, costs to abide the event, unless within twenty days plaintiff stipulate to modify the judgment so as to provide that the several deeds are void for failure of the minds of the parties thereto to meet for the execution thereof, in which ease the judgment as so modified is affirmed, without costs of this appeal.